Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 1 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 2 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 3 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 4 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 5 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 6 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 7 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 8 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document     Page 9 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document    Page 10 of 11
Case 2:08-bk-10277-BB   Doc 3325 Filed 11/19/18 Entered 11/20/18 12:15:02   Desc
                         Main Document    Page 11 of 11
